UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------X
ROBERT BURMEISTER, JR.,

                         Plaintiff,
                                                      MEMORANDUM & ORDER
             -against-                                18-CV-1047 (JS)

COMMISSIONER OF THE SOCIAL
SECUIRTY ADMINISTRATION,

                    Defendant.
------------------------------------X
APPEARANCES
For Plaintiff:      John Hewson, Esq.
                    Fusco, Brandenstein & Rada, P.C.
                    180 Froehlich Farm Boulevard
                    Woodbury, New York 11797

For Defendant:           Matthew Silverman, Esq.
                         United States Attorney’s Office, EDNY
                         Civil Division
                         271 Cadman Plaza East, 7th Floor
                         Brooklyn, New York 11201

SEYBERT, District Judge:
             Plaintiff Robert Burmeister, Jr. (“Plaintiff”) brings

this action pursuant to Section 205(g) of the Social Security Act

(42   U.S.C.   § 405(g)),    challenging       the    Commissioner   of   Social

Security’s     (“Commissioner”)       denial     of     his   application    for

disability insurance benefits.        Presently pending before the Court

are Plaintiff’s motion for judgment on the pleadings, (Pl. Mot.,

D.E. 10), and the Commissioner’s cross-motion for judgment on the

pleadings, (Def. Mot., D.E. 12).         For the following reasons, the

Commissioner’s cross-motion is GRANTED and Plaintiff’s motion is

DENIED.
                                    BACKGROUND1

            Plaintiff applied for disability insurance benefits on

September       30,   2013   (R.    10,   100)    alleging   disability      since

September 20, 2008 (R. 170).          His application was denied on August

29, 2014. (R. 111-21.)         Plaintiff requested a hearing.          (R. 124-

25).       He    appeared    with    counsel     at   a   hearing   before     the

Administrative Law Judge (“ALJ”) on October 11, 2016. (R. 78-99.)

On October 26, 2016 the ALJ issued a decision finding Plaintiff

was not disabled from September 20, 2008 through the date last

insured.        (R. 7-20.)     The Appeals Council denied Plaintiff’s

request for review, making the ALJ’s decision the final decision

of the Commissioner.          (R. 1-6.)        The present action followed.

(Compl., D.E. 1.)

                                    DISCUSSION

I.    Standard of Review

            In reviewing the ruling of an ALJ, the Court does not

determine de novo whether the plaintiff is entitled to disability

benefits.       Thus, even if the Court may have reached a different

decision, it must not substitute its own judgment for that of the




1 The background is derived from the administrative record filed
by the Commissioner on June 13, 2018. (R., D.E. 9). For
purposes of this Memorandum & Order, familiarity with the
administrative record is presumed. The Court’s discussion of
the evidence is limited to the challenges and responses raised
in the parties’ briefs.


                                          2
ALJ.    See Jones v. Sullivan, 949 F.2d 57, 59 (2d Cir. 1991).      If

the Court finds that substantial evidence exists to support the

Commissioner’s decision, the decision will be upheld, even if

evidence to the contrary exists.       See Johnson v. Barnhart, 269 F.

Supp. 2d 82, 84 (E.D.N.Y. 2003).

II.    The ALJ’s Decision

            Here, the ALJ applied the familiar five-step process

(see 20 C.F.R. §§ 404.1520, 416.920) and concluded that Plaintiff

was not disabled from the date of onset (September 20, 2008)

through the date last insured (December 31, 2014) (R. 10, 19).     He

found that during the relevant period, (1)       Plaintiff had “severe

impairments of obesity; bilateral shoulder impairment; a lumbar

impairment; right elbow, knee, wrist, and hip impairments; and

asthma,” (R. 12); (2) “Plaintiff did not have an impairment or

combination of impairments that met or medically equaled the

severity of one of the listed impairments in [the Act], (R. 12);

(3) he had the “residual functional capacity [“RFC”] to perform

light work,” with exceptions, (R. 14); and (4) although Plaintiff

“was unable to perform any past relevant work,” (R. 18), “there

were jobs that existed in significant numbers . . . [he] could

have performed,” (R. 19).

III. Analysis

            Plaintiff first argues that the ALJ’s RFC determination

is “devoid of any explanation or basis.”        (Pl. Br., D.E. 11, at

                                   3
8.)    He claims that the decision “fails to rely upon any evidence

from any specific source and instead appears to make up its own

RFC assessment” and that the ALJ used “selective reporting of the

record” and “cherry picked the aspects of medical reports he

preferred.”    (Pl. Br. at 9, 10.)         Second, he argues that the ALJ’s

step-five finding that he could have found work in the national

economy was not supported by substantial evidence and that the ALJ

used an improper hypothetical to arrive at his conclusion.                (Pl.

Br. at 11-12.)     The Commissioner responds that (1) the RFC finding

was    supported   by    substantial   evidence     and   the   ALJ   afforded

appropriate weight to the medical opinions in the RFC discussion,

(Def. Br., D.E. 12-2, at 17-23); and (2) the step-five finding was

supported by substantial evidence and the hypothetical was proper,

(Def. Br. at 23-34).

       A.   The RFC Finding

             1. Evidence

                   a.   Plaintiff’s Testimony

             Plaintiff was 54 years old at the hearing.               He was a

high school graduate and worked as a New York City firefighter

from 1988 to 2008. (R. 15, 82-83.)            He receives a pension.       (R.

83.)    He lived with his wife, mother-in-law, and two college-age

children.    A typical day for him would be getting his children off

to school, watching television, letting the dog out, and visiting

his parents who lived two miles away--“just little small errands

                                       4
like that.”   (R. 89.)   Laundry could be difficult for him and he

only did light grocery shopping.       (R. 90.)   Although he was able

to shower and dress himself, sometimes movement such as buttoning

his shirt and tying his shoes would give him issues.      (R. 91.)    He

drove “close to every day” locally and would take one to two longer

trips per year.      (R. 92-93.)   On longer trips, he would stop

multiple times and split the driving with family members.      He went

to his time share in Cancun, Mexico once a year.      On the flight he

would get up and walk around to take a break from sitting.           (R.

93.)

           His back, knee, and shoulder were the biggest problems

he had.   (R. 84.)   With his back, he was “constantly aware” of it

being “very stiff” but sometimes “when it actually [gave him] the

problem” he would not be able to get up and be “laid up for a day,

two, three, would be maybe four or five times a year.”        (R. 84.)

He thought the issue was his shoulder, but “it turned out [he had]

a herniated disc in the neck also.”       (R. 88.)   He could only sit

from one to two hours before his back started to stiffen up, only

stand for about 20 minutes before he had to sit or move around,

and only walk about a mile before having to take a break.      (R. 84-

85.)    He had problems lifting “heavy” things around the house,

such as a vacuum or a case of water, but could lift a gallon of

milk.   (R. 85.)




                                   5
          His right wrist had “limited movement” and he had a “tear

in [his] elbow” and he could not “lift [his] hand over [his]

shoulder without having . . . significant pain at times.”         (R.

86.)   At its worst, the pain in his shoulder could be a “six or a

seven” but on a “good day . . . five.”        (R. 86.)   This made it

difficult to do even little things like grabbing a cup of coffee,

changing a light bulb, or putting on his coat. (R. 86-87.)         He

dropped things one to two times a week and “the dexterity in the

right hand isn’t the best.”   (R. 87.)

          At the time of the hearing, Plaintiff was on Prednisone,

a steroid, and an antacid for his stomach.      (R. 91-92.)   He could

not take pain medications or anti-inflammatories because he did

not “do all that well” with them.      (R. 91-92.)

               b.   Dr. Burmeister2

          Plaintiff saw general practitioner Burmeister during the

relevant period.3 In December 2009, he complained of lower back

pain that radiated to his right leg causing numbness and tingling.


2 Dr. Rhonda Burmeister, in addition to being Plaintiff’s
treating physician, is his wife. The ALJ did not consider this
issue.

3 The Court notes that although Plaintiff argues, in a conclusory
fashion, that Burmeister’s physical capacity evaluation is
“supported by the medical records from [her] office,” he makes
no attempt to summarize those records or point to relevant
portions. Rather, he supports his statement with a general
citation to over 100 pages of medical records. (Pl. Br. at 6.)
Plaintiff does not address the records or opinions from Dr.
Graber or Dr. Muhlrad in his statement of facts.

                                 6
(R.    347.)        Upon   examination         on    December       8,    2009,    Burmeister

observed pain on range of motion and tenderness with palpation.

Plaintiff had a positive straight leg raising test on his right

side.     Plaintiff         had    a    normal       gait.      Burmeister         prescribed

Naprosyn,      an    anti-inflammatory              drug.     (R.        348.)      She   also

recommended an MRI, which subsequently revealed “mild multilevel

diffuse disc bulging without significant central canal stenosis or

foraminal narrowing.”              (R. 243.)          He returned to Burmeister in

April 2010, this time reporting three months of pain in his right

hip, worse on the outside, radiating to his thigh, that was worse

when    walking      or    lying   on    his       right    side.        (R.     345.)    Upon

examination, he walked with an antalgic gait (a gait that develops

to avoid pain when walking) and had pain with abduction (movement

away from the body) of the right hip.                           Burmeister prescribed

Celebrex, another anti-inflammatory. (R. 346.)                           He had another MRI

in May 2010 that revealed “degenerative change in the right hip

with fraying of the labrum and low grade split through the direct

superior labral base.              There [was] a small region of high grade

partial thickness cartilage loss over the anterior aspect of the

joint.”    (R. 240.)

               He returned in July 2010 complaining of severe pain and

weakness in the right leg.               He continued to walk with an antalgic

gait.     Burmeister prescribed a Medrol Dosepak, another anti-

inflammatory.          (R. 343-44.)                In May 2011, he complained of

                                               7
persistent pain in his lower back, right hip, right knee, and right

elbow.     (R. 338.)      The pain increased when walking on stairs and

with prolonged sitting or standing.             (R. 338.)       In December 2011,

Plaintiff recounted severe pain in his right shoulder and an

inability to lift items.        (R. 335.)       Burmeister noted pain in his

right elbow with decreased range of motion.                    On examination, he

had tenderness to palpation; Burmeister recommended rest and ice.

(R. 335-36.)           This general pattern continued for Plaintiff’s

visits.     He complained of pain, noted difficulties walking or

standing    or     lifting   things.         Examination       typically   revealed

tenderness        to    palpation    and      Burmeister        prescribed    anti-

inflammatories and recommended rest and ice.                    (See generally R.

321-402.)    By August 2013, he reported that chiropractic treatment

and medication provided no relief, and stated he was unable to sit

or stand for a long period of time.               He had pain using stairs,

bending, or lifting.         (R. 327.)       Burmeister opined in her notes

that he was “totally disabled.”            (R. 328.)

             In    October   2013,   she     completed     a    physical   capacity

evaluation, concluding that in an eight-hour work day Plaintiff

could sit for one hour or less and stand or walk for one hour or

less, and that he should avoid lifting or carrying any weight,

bending, squatting or reaching overhead. (R. 270.)                    She further

opined that he could not use his hands for sustained repetitive

actions such as fine manipulation, simple grasping, pushing or

                                         8
pulling arm controls, or reaching overhead.      He could not use his

legs and feet for sustained repetitive action.         (R. 270.)   In

November 2013, Plaintiff had gastric lap band surgery to address

his morbid obesity.      (R. 281-84.)    He again saw Burmeister in

December 2013 and reported pain in his right foot and he walked

with an antalgic gait.    (R. 321-22.)   He had an MRI which suggested

plantar fasciitis.     (R. 386.)4

                 c.   Dr. Kelly

           One day after Burmeister issued her physical capacity

evaluation, Kelly, a doctor in her practice, issued an identical

opinion.   (R. 269.)   It does not appear from the record that Kelly

actually treated Plaintiff.

                 d.   Dr. Muhlrad

           Plaintiff visited Muhlrad, an orthopedist, from February

to April 2014.     Muhlrad found “mild paraspinal muscle spasm and

tenderness along the lumbar transverse process.      His forward lean

[was] limited to 45 degrees, lateral bending [was] limited to 5

degrees to the right and left.       He [was] unable to extend beyond


4 Plantar fasciitis “is one of the most common causes of heel
pain. It involves inflammation of a thick band of tissue that
runs across the bottom of your foot and connects your heel bone
to your toes.” https://www.mayoclinic.org/diseases-
conditions/plantar-fasciitis/symptoms-causes/syc-20354846.
“Most people who have plantar fasciitis recover with
conservative treatments, including resting, icing the painful
area and stretching, in several months.”
https://www.mayoclinic.org/diseases-conditions/plantar-
fasciitis/diagnosis-treatment/drc-20354851.

                                     9
the neutral position.      His deep tendon reflexes, knee jerks and

ankle [were] normal and symmetrical.     He could straight leg raise

bilaterally up to 80 degrees with negative Lasegue’s test.         His

muscle strength was 5/5 both iliopsoas, quadriceps, hamstrings,

anterior    tibialis,   gastroc   soleus.”5    (R.    279.)    Muhlrad

recommended physical therapy and a diagnostic MRI scan of the

lumbar spine for further evaluation and treatment, and prescribed

Flexeril, an anti-spasmodic drug used to treat muscle spasms and

musculoskeletal pain.    (R. 279-80.)

            Plaintiff had an MRI in March 2014.       It showed “minor

multilevel spurring and degenerative changes[; n]o significant

disc bulging or local herniation.”        (R. 384.)    He had another

examination in April 2014.     Mulhrad observed shoulder impingement

with 160 degree elevation but no erythema, ecchymosis, abrasion or

effusion.   He had external rotation to 85 degrees and full muscle

strength.   (R. 408-09.)    His right elbow was tender but displayed


5 Lasegue’s Test is a straight leg raising test done while the
patient is supine. (Def. Br. at 6.) “The iliopsoas muscle
flexes your hip, bends your trunk towards your thigh and rotates
your thigh bone.” Hip Tendonitis, available at
https://www.webmd.com/fitness-exercise/features/hip-
tendonitis#1. “The tibialis anterior muscle is the largest
muscle located in the anterior (front) compartment of the leg .
. . In general, muscles of this compartment help to flex the
foot in an upward direction at the ankle and also extend the
toes.” Tibialis Anterior, available at
https://www.healthline.com/human-body-maps/tibialis-anterior-
muscle#1. Gastroc soleus are calf muscles. See
https://www.healthline.com/human-body-maps/gastrocnemius-
muscle#1.

                                  10
full range of motion.         (R. 409.)      His right hip had positive

impingement but displayed no erythema, ecchymosis, abrasion or

effusion, and his range of motion in the hip was 115 of flexion,

10 degrees of internal rotation, 60 degrees of external rotation,

30 degrees of abduction, and 20 degrees of adduction.                  (R. 409.)

His knee was stable on testing.           (R. 409.)      As to his spine, he

was able to lean forward 50 degrees, had 10 degrees of lateral

bend    bilaterally,    and   10   degrees    of    extension   and     rotation

bilaterally.    He could straight leg raise to 80 degrees and again

had a negative Lasegue’s Test.            Mulhrad’s impression was that

Plaintiff had “multiple joint symptoms secondary to the conditions

previously elaborated” and that Plaintiff should “follow up . . .

on an as needed basis for the specific conditions he requests.”

(R. 409.)

                 e.     Dr. McGinley

            Plaintiff   visited    McGinley,       an   orthopedist,    in   June

2014.    He reported right shoulder and joint pain at an 8 out of

10.    The pain woke him up from sleep.       He also said he had tingling

and numbness going down to his hand.                Plaintiff reported knee

problems, at worst, at 7 out of 10.          His knee hurt more when going

up or down stairs, walking a moderate amount, getting in and out

of a car or getting up and down from a chair.                He had not been

using assistive devices or pain medication.              (R. 419.)




                                     11
            Upon examination, McGinley found “no palpable swelling,

no erythema, no known fractures or deformities” of the right

shoulder.      (R. 419.)    Plaintiff had strength and tone of 4/5 on

his upper right side.       His active range of motion was 90 degrees,

his passive range of external rotation was 90 degrees, and his

passive range of internal rotation was 45 degrees.           (R. 419.)   His

right   knee    exhibited   tenderness.     (R.   419.)      He   had   “good

stability” but a positive McMurray test, which is used to test for

knee tears.     (R. 420; see Nusraty v. Colvin, 213 F. Supp. 3d 425,

431 n.1 (E.D.N.Y. 2016) (citing Stedman’s Medical Dictionary (28th

ed. 2006) (McMurray test involves “rotation of the tibia on the

femur in order to determine whether the meniscus of the knee is

injured.”) (internal quotation marks omitted)).

            McGinley gave him a shoulder injection to relieve the

pain.     (R. 421.)      After discussion, Plaintiff decided to treat

himself     with   exercise,   nonsteroidal    anti-inflammatory        drugs

(“NSAIDs”), and physical therapy.          (R. 421.)      Plaintiff visited

McGinley again in November 2014; he was given another shoulder

injection and planned to continue with physical therapy, icing,

and exercise.      (R. 418.)

                   f.   Dr. Graber

            In August 2014, at the request of the SSA, Plaintiff

attended a consultative examination with Graber.             (R. 17, 413.)

Plaintiff reported that he had a torn meniscus and pain in his

                                      12
right knee.     The pain on most days was a 7 on a scale of 1 to 10.

He had arthritis and a torn labrum and labral cysts in his right

shoulder, and the pain there was a 6 to 7 on most days.             He had

constant right elbow pain at a 6 to 7 for a few years.              He had

right hand, wrist, and hip arthritis for two to three years which

was a 6 most days.     (R. 413.)

            Graber observed Plaintiff “to be in no acute distress.”

(R. 414.)     She further found that (1) he “cannot walk on toes but

can walk on heels without difficulty,” (2) he could fully squat,

(3) his stance was normal, (4) he needed no help changing for the

examination, (5) he needed no help getting on and off the table,

(6) he was able to rise from his chair without difficulty, and (7)

he used no assistive devices.          (R. 414.)    His “cervical spine

show[ed] full flexion, extension, lateral flexion and full rotary

movements bilaterally.”        There was “no abnormality in the thoracic

spine.”     His “[l]umbar spine show[ed] full flexion, extension,

lateral flexion and fully rotary movement bilaterally.”                 His

[s]traight leg raising [was] negative bilaterally.” He had “[f]ull

range of motion of the shoulders, elbows, forearms and wrists

bilaterally.”     His “[j]oints [were] stable and nontender.”           (R.

415.)     She noted “no motor or sensory deficit.”          His “[s]trength

[was] 5/5 in the upper and lower extremities” and his “[h]and and

finger     dexterity   [was]     intact”   with   “[g]rip    strength   5/5

bilaterally.”    (R. 415.)

                                     13
            After reviewing Plaintiff’s self-reported complaints and

performing the physical examination, she opined that Plaintiff

“needs to avoid smoke, dust and other known respiratory irritants

due to his history of asthma.”     (R. 416.)

     2.    ALJ’s Decision

            The ALJ concluded that “[t]he documentary record, viewed

in totality, fails to comport with a finding of disability.”

(R. 15.)    The ALJ found “that [Plaintiff’s] medically determinable

impairments could reasonably be expected to cause the alleged

symptoms;   however,   [his]   statements   concerning   the   intensity,

persistence and limiting effects of these symptoms are not entirely

consistent with the medical evidence and other evidence in the

record . . .” (R. 18.)    He found,

            [a]fter careful consideration of the entire
            record . . . [that Plaintiff] had the [RFC] to
            perform light work as defined in 20 C.F.R.
            404.1567(b) except never climb ladders, ropes,
            or scaffolds; occasionally climb ramps and
            stairs; occasionally balance, stoop, kneel,
            crouch   and   crawl;   occasionally   perform
            overhead reaching, bilaterally; frequently
            reach in other directions with the right
            dominant upper extremity; and frequently
            handle, finger, and feel with the right
            dominant upper extremity. In addition, [he]
            must avoid all exposure to irritants such as
            fumes,   odors,   dust,   gases   and   poorly
            ventilated areas as well as hazards such as
            moving machinery and unprotected heights.

(R. 14.)    Under the applicable regulations,

            Light work involves lifting no more than 20
            pounds at a time with frequent lifting or

                                   14
          carrying of objects weighing up to 10 pounds.
          Even though the weight lifted may be very
          little, a job is in this category when it
          requires a good deal of walking or standing,
          or when it involves sitting most of the time
          with some pushing and pulling of arm or leg
          controls.   To   be  considered   capable   of
          performing a full or wide range of light work,
          you must have the ability to do substantially
          all of these activities. If someone can do
          light work, we determine that he or she can
          also do sedentary work, unless there are
          additional limiting factors such as loss of
          fine dexterity or inability to sit for long
          periods of time.

20 C.F.R. 404.1567(b).

If a claimant cannot perform “light work,”

          Sedentary work involves lifting no more than
          10 pounds at a time and occasionally lifting
          or carrying articles like docket files,
          ledgers, and small tools. Although a sedentary
          job is defined as one which involves sitting,
          a certain amount of walking and standing is
          often necessary in carrying out job duties.
          Jobs are sedentary if walking and standing are
          required occasionally and other sedentary
          criteria are met.

20 C.F.R. 404.1567(a).

          The ALJ found that “[t]reatment notes from [Plaintiff’s]

long-standing general practitioner . . . Burmeister, spanning the

period   December   2009   through      December   2013,   reveal   very

conservative   care,   primarily     for   musculoskeletal   complaints

affecting varying body parts and occurring at varying/intermittent

intervals.”    (R. 16.)    Burmeister’s prescribed “care largely

consisted of the prescription of anti-inflammatory medication and


                                   15
the advice to rest and ice, as needed.”             (R. 16.)   He noted long

periods of time between Plaintiff’s visits.                (R. 16.)       After

recounting Burmeister’s records, the ALJ summarized her and Kelly’s

assessments as “find[ing] that, during the course of an eight-hour

workday, [Plaintiff] can sit no[ ] more than one 1 hour, stand/walk

no more than 1 hour and avoid lift/carry even 10 pounds.                    In

addition,    they   further   opined    that   [Plaintiff]     should     avoid

bending, squatting and reaching.”          (R. 18.)        The ALJ afforded

“little weight” to Burmeister and Kelly’s opinions because “the

record as well as [Plaintiff’s] own description of his daily

activities    fails   to   establish    such    a   significant   degree    of

limitation.”    (R. 18.)

             As to independent examiner Graber, the ALJ summarized

her opinions and found that her “[p]hysical examination failed to

comport with a finding of disability.”          (R. 17.)   However, he only

afforded her opinion “some weight” because he found “the lack of

any exertional limitations, given the ongoing complaints, to be

not persuasive.” (R. 18.) The ALJ thoroughly summarized Muhlrad’s

treatment records and examination findings and briefly addressed

McGinley’s care of Plaintiff.      (R. 16-17.)

             The ALJ thus based his RFC conclusion upon opinions he

either gave “some” or “little” weight to.            However, he thoroughly

recounted     the   treatment   records,       examination     results,    and

recommendations from the doctors.        “Although the ALJ’s conclusion

                                   16
may not perfectly correspond with any of the opinions of medical

sources cited in his decision, he was entitled to weigh all of the

evidence available to make an RFC finding that was consistent with

the record as a whole.”          Matta v. Astrue, 508 F. App’x 53, 56 (2d

Cir.    2013)   (“As   the   ALJ    explained      in    his    opinion,    his   RFC

assessment took account of the opinions of all of these experts

and the notes of other treatment providers.”).6                       In Pellam v.

Astrue, the plaintiff “essentially argue[d] that an ALJ cannot

determine a claimant’s functional limitations without the support

of at least some medical opinion concerning those limitations.”

508 F. App’x 87, 89 (2d Cir. 2013).              However, the Second Circuit

concluded that “the ALJ’s residual functional capacity analysis

was reasonable and supported by substantial evidence” because (1)

the plaintiff had told doctors “she had limited or no pain” since

her    two   back   surgeries,     (2)   tests     performed     by   her   treating

physician and the consultative physician “showed at times that she

had some limitations in her range of motion, but also that she had

a full range of motion in her bilateral extremities and a normal

range of motion in her lower extremities,” and (3) “the ALJ’s

ultimate     determination    took       account    of    the    fact   that      [the

plaintiff] experienced at least some pain, that her range of motion




6 Plaintiff makes no argument that the ALJ did not adequately
explain his reasons for not giving Burmeister’s opinion “good
weight.”

                                         17
was somewhat limited, and that she needed to alternate between

sitting and standing.”       Id. at 90-91.    This was so even though the

ALJ had “rejected” the consultative physician’s opinion.               See id.

at 89-90; see also Monroe v. Comm’r of Soc. Sec., 676 F. App’x 5,

8–9 (2d Cir. 2017) (“Because the ALJ reached her RFC determination

based   on   [the   treating   physician’s]       contemporaneous    treatment

notes--while at the same time rejecting his post hoc medical

opinion ostensibly based on the observations memorialized in those

notes--that determination was adequately supported by more than a

mere scintilla of evidence.”).

             The Second Circuit has “defined ‘substantial evidence’

as more than a ‘mere scintilla,’ and as ‘such relevant evidence as

a   reasonable      mind   might   accept    as    adequate   to    support   a

conclusion.’”       Barry v. Colvin, 606 F. App’x 621, 622 (2d Cir.

2015) (quoting        Selian v. Astrue, 708 F.3d 409, 417 (2d Cir.

2013)).      Further, “lack of supporting evidence on a matter for

which the claimant bears the burden of proof, particularly when

coupled with other inconsistent record evidence, can constitute

substantial evidence supporting a denial of benefits.”              Id.   “When

determining a claimant’s RFC, the ALJ is required to take the

claimant’s reports of pain and other limitations into account, but

is not required to accept the claimant’s subjective complaints

without question; he may exercise discretion in weighing the

credibility of the claimant’s testimony in light of the other

                                     18
evidence in the record.”       Id.

           Here, the Court finds that the ALJ adequately considered

the documentary evidence, treatment notes, and Plaintiff’s own

testimony regarding his limitations.      Even Burmeister, Plaintiff’s

treating   physician,   only    prescribed   conservative   care   mainly

consisting of anti-inflammatories, rest, and ice.        See Harkins v.

Colvin, No. 15-CV-5223, 2016 WL 8669981, at *13 (S.D.N.Y. Dec. 8,

2016), R&R adopted, 2017 WL 1239655 (S.D.N.Y. Mar. 31, 2017) (the

ALJ “explained that he found the opinion was inconsistent with

other evidence in the record, namely, treatment notes by [the

treating physician], Plaintiff’s conservative course of treatment,

and Plaintiff’s stated activities of daily living.”).

       As to Plaintiff’s contention that the ALJ “ignore[d his]

generalized testimony” that his daily activities were accompanied

by pain and “that [ ]he had difficulty with performing some of

these activities, ‘disability requires more than mere inability to

work without pain. To be disabling, pain must be so severe, by

itself or in conjunction with other impairments, as to preclude

any substantial gainful employment.’”        Donnelly v. Comm’r of Soc.

Sec., 49 F. Supp. 3d 289, 307 (E.D.N.Y. 2014) (quoting Prince v.

Astrue, 490 F. App’x 399, 400 (2d Cir. 2013)).      By his own account,

Plaintiff could perform normal daily tasks and even walk up to a

mile without rest.      See Harkins, 2016 WL 8669981 at *17 (“These

activities of daily living further support the ALJ’s determination

                                     19
that Plaintiff was capable of light work, and the ALJ did not err

in considering these activities and the extent to which they casted

doubt on Plaintiff’s assertion of disability.”).                        The Court thus

finds that substantial evidence supports the ALJ’s RFC finding.

        B.    The Step-Five Finding

               1.    Vocational Expert Dawn Blythe

               Plaintiff accepted Blythe’s qualifications to testify as

a vocational expert. She identified his past work as a firefighter

as “exertional level very heavy.”                  (R. 95.)      The ALJ posed three

hypotheticals to Blythe.          First, he asked her to address a person

of the same age, education, and work experience as Plaintiff “with

an ability to life up to 20 pounds occasionally; lift or carry up

to 10 pounds frequently; stand or walk for approximately six hours

for an eight-hour workday; and sit for approximately six hours for

an eight-hour workday with normal breaks.”                         (R. 95.)       As to

limitations with the first hypothetical, the ALJ proposed “no

climbing of ladders, ropes or scaffolds; occasional climbing of

ramps     or    stairs;      occasional       balancing,        stooping,      kneeling,

crouching and crawling . . . limit[ing] overhead reaching to the

occasional       level    bilaterally     .    .     .    provid[ing]    for   frequent

reaching       in    other   directions       with       the   right   dominant   upper

extremity [ ] and frequent handling, fingering and feeling with

the right dominant upper extremity.”                       (R. 95.)      Further, the

hypothetical individual “should avoid exposure to irritants such

                                          20
as fumes, odors, dust, gases and poorly ventilated areas [and]

hazards [such as] moving machinery and unprotected heights.”   (R.

95-96.) Blythe found that the individual in the first hypothetical

would be unable to perform Plaintiff’s past work as a firefighter,

but would be able to perform “exertional level light” positions in

the national economy such as sales attendant, mail clerk, or office

helper.   (R. 96.)

           The ALJ gave a second hypothetical adding “no overhead

reaching bilaterally,” and Blythe found that the individual would

be able to perform the same jobs as in the first.       In a third

hypothetical, where “the individual could only sit, stand or walk

less than one hour per day,” Blythe found that would be “work

preclusive.”   (R. 96.)   Because the Dictionary of Occupational

Titles,7 which Blythe relied upon in forming her opinions, did not

address specific overhead reach, she based that conclusion on her

“training and experience.”   (R. 97.)

           Plaintiff’s attorney then modified the hypotheticals by

restricting the individual “to reaching only occasional[ly] in all

directions with the right dominant hand.”   (R. 97.)   Blythe said




7 The SSA “may use the services of vocational experts or
vocational specialists, or other resources, such as the
‘Dictionary of Occupational Titles’ and its companion volumes
and supplements, published by the Department of Labor, to obtain
evidence we need to help us determine whether you can do your
past relevant work, given your residual functional capacity.”
20 C.F.R. § 404.1560.

                                21
this would preclude the jobs of sales attendant, mail clerk, and

office helper, but would not preclude other positions, such as an

usher, counter attendant, or investigator of dealer accounts.

(R. 97-98.)        For the jobs listed, Blythe stated that the “[n]o

more than 10% off task time” and “[n]o more than one day per month”

of “absenteeism or tardiness” would be acceptable.                (R. 98.)

             3.    ALJ’s Decision

             The ALJ concluded that Plaintiff’s “ability to perform

all or substantially all of the requirements of [the unskilled

light occupational base] was impeded by additional limitations.”

(R. 19.)      Based on Blythe’s testimony, which he found consistent

with the information from the Dictionary of Occupational Titles,

the   ALJ    concluded      that   Plaintiff    “was    capable   of    making   a

successful adjustment to other work that existed in significant

numbers in the national economy.”            (R. 19.)

             “The claimant has the general burden of proving that he

or she has a disability within the meaning of the Act, and bears

the burden of proving his or her case at steps one through four.

At Step Five, the burden shifts to the Commissioner to show there

is other work that the claimant can perform.”             McIntyre v. Colvin,

758 F.3d 146, 150 (2d Cir. 2014) (internal quotation marks and

citations omitted).          “An ALJ may rely on a vocational expert’s

testimony regarding a hypothetical as long as there is substantial

record      evidence   to    support   the     assumptions   upon      which   the

                                       22
vocational expert based [her] opinion and accurately reflect the

limitations and capabilities of the claimant involved.”                       Id. at

151 (internal quotation marks and citations omitted).

            Plaintiff argues “that it was an abuse of discretion for

the ALJ to disregard the vocational testimony with regard to [his

ability to reach, handle, finger, and feel]” and that “the VE

testified that most all work would be ruled out if an individual

of the Plaintiff’s same age and education would only be able to

occasionally reach, handle, finger and feel.”                     (Pl. Br. at 11,

12.)    This argument is without merit.               The ALJ’s hypotheticals

comported with an RFC for light work with the limitations in

Plaintiff’s RFC, which is supported by substantial evidence.                        See

Springfield      v.   Comm’r   of   Soc.   Sec.,     No.    16-CV-6947,      2019    WL

1508994, at *13 (E.D.N.Y. Mar. 31, 2019) (“an ALJ certainly is not

required   to    incorporate    restrictions       into     the   RFC   or    pose   a

hypothetical to a vocational expert] that [is] not supported by

the    record”   (internal     quotation     marks    and    citations       omitted;

alterations in original)).           Thus, the step five finding is also

supported by substantial evidence.

                                    CONCLUSION

            For the foregoing reasons, the Commissioner’s cross-






                                        23
motion (D.E. 12) is GRANTED and Plaintiff’s motion (D.E. 10)

DENIED.   The Clerk of the Court is directed to enter judgment

accordingly and mark this case CLOSED.



                                      SO ORDERED



                                      /s/ JOANNA SEYBERT______
                                      Joanna Seybert, U.S.D.J.

Dated: September   30 , 2019
       Central Islip, New York




                                 24
